       Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 1 of 35                   FILED
                                                                               2020 May-29 PM 12:21
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              EASTERN DIVISION

 Michael C. Threatt,

              Plaintiff(s),

        v.

 Sylacauga Housing Authority,                         Civil Action No.
 Commissioners James Adams, Alma                     20-CV-00096-SGC
 Jean Cook, Matt Hubbard, Patrick
 Lozito, Phillip Morris, and Mayor of
 Sylacauga Jim Heigl

              Defendant(s).


     SYLACAUGA HOUSING AUTHORITY’S ANSWER TO AMENDED COMPLAINT


      Defendant Sylacauga Housing Authority (“SHA”), submits this Answer to

Plaintiff’s Amended Complaint, and sets forth and assigns as follows:

                              I.   INTRODUCTION

      SHA is a public housing agency that provides healthy, safe, and sustainable

affordable housing promoting economic self-sufficiency and homeownership

programs, high-level aging in place and supportive housing services, workforce

housing and workforce development opportunities. SHA hired Plaintiff Threatt as

its Executive Director on November 2, 2017. SHA had great hopes and expectations

for Mr. Threatt’s administration, but was sorely disappointed.           Threatt’s


                                                                        Page 1 of 35
          Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 2 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


administration was chaotic, disorganized, unproductive, wasteful, dishonest, and

fomented discord and hostility in the community and with and among SHA’s

employees. Threatt permitted SHA’s properties to fall into disrepair. He created

several new, unnecessary positions for his cronies, and gave himself and his cronies

exorbitant salaries and benefits, which cost SHA over Nine Hundred Thousand

Dollars per year. Threatt was combative, uncooperative, and failed to provide

requested and required information to SHA’s Board of Commissioners.

        SHA did not discriminate against Mr. Threatt on the basis of his race, and did

not retaliate against him in violation of Title VII of the Civil Rights Act of 1964, the

Civil Rights Act of 1966, 42 U.S.C. § 1981, the False Claims Act, or the Fair

Housing Act. Instead, Threatt’s employment was terminated for legitimate, non-

discriminatory, non-retaliatory reasons.

                             II.     JURISDICTION AND VENUE

        1.       SHA admits 28 U.S.C. §1331 grants district courts with original

jurisdiction to civil action arising under the laws of the United States. SHA admits

31 U.S.C. § 3730(h)(2) grants district courts with jurisdiction for claims asserted

under 31 U.S.C. § 3730(h). SHA admits 31 U.S.C. § 3732(a) grants district courts

with jurisdiction for claims asserted under 31 U.S.C. § 3730. Except as expressly

admitted, the allegations in paragraph 1 are denied.




                                                                            Page 2 of 35
          Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 3 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        2.       SHA admits Plaintiff was employed in Sylacauga, Talladega County,

Alabama, which lies in the Eastern Division of the United States District Court for

the Northern District of Alabama. Except as expressly admitted, the allegations in

paragraph 2 are denied.

                                            III.     PARTIES

        3.       SHA admits Plaintiff is an African American adult United States

citizen. SHA admits upon information and belief Plaintiff is a resident of the State

of Alabama. SHA admits Plaintiff was an “employee” of SHA. Except as expressly

admitted, the allegations in paragraph 3 are denied.

        4.       SHA admits it is a Municipal (governmental) entity, a public housing

authority created pursuant to the Alabama Housing Authorities Law, Ala. Code § 24-

1-20, et seq. SHA admits it receives federal funding and subsidies from the United

States Department of Housing and Urban Development (“HUD”).                Except as

expressly admitted, the allegations in paragraph 4 are denied.

        5.       SHA admits James Adams is a SHA Board Commissioner. SHA

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 5 are denied.

        6.       SHA admits Alma Jane Cook is a SHA Board Commissioner. SHA

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 6 are denied.


                                                                           Page 3 of 35
          Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 4 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        7.       SHA admits Matt Hubbard is a SHA Board Commissioner. SHA

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 7 are denied.

        8.       SHA admits Patrick Lozito is a SHA Board Commissioner. SHA

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 8 are denied.

        9.       SHA admits Phillip Morris is a SHA Board Commissioner. SHA

admits the Board of Commissioners determine policies and resolutions of SHA.

Except as expressly admitted, the allegations in paragraph 9 are denied.

        10.      SHA admits Jim Heigl is the Mayor of the City of Sylacauga. SHA

admits the Mayor appoints the Commissioners to SHA’s Board. Except as expressly

admitted, the allegations in paragraph 10 are denied.

                        IV.      ADMINISTRATIVE EXHAUSTION

        11.      SHA admits Plaintiff filed charges of discrimination and retaliation

with the EEOC within 180 days of purported conduct about which Plaintiff

complains. SHA denies it engaged in any acts in violation of any statute enforced

by the EEOC. Except as expressly admitted or denied, the allegations in paragraph

11 are denied.




                                                                           Page 4 of 35
          Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 5 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        12.      SHA admits he EEOC issued a “no cause” determination and Dismissal

and Notice of Rights to Plaintiff on November 1, 2019, as to Charge No. 420-2020-

00184. Except as expressly admitted, the allegations in paragraph 12 are denied.

        13.      SHA admits claims under 42 U.S.C. §1981 require no administrative

exhaustion and are subject to a four-year statute of limitations. Except as expressly

admitted, the allegations in paragraph 13 are denied.

        14.      SHA admits claims under retaliation provision the False Claims Act

require no administrative exhaustion and are subject to a three-year statute of

limitations. Except as expressly admitted, the allegations in paragraph 14 are denied.

        15.      SHA admits claims arising under the Fair Housing Act require no

administrative exhaustion and are subject to a two-year statute of limitations. Except

as expressly admitted, the allegations in paragraph 15 are denied.

                                              V.     FACTS

        16.      Admitted.

        17.      Admitted.

        18.      SHA admits the Board of Commissioners adopts policies and

resolutions, and provides policy and guidelines to the Chief Executive Officer.

Except as expressly admitted, the allegations in paragraph 18 are denied.

        19.      Admitted.

        20.      Admitted


                                                                            Page 5 of 35
          Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 6 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        21.      SHA admits there were changes in the make-up of the Commissioners

on SHA’s Board during Threatt’s tenure.              Except as expressly admitted, the

allegations in paragraph 21 are denied.

        22.      SHA admits its Bylaws require compliance with Alabama law, which

provides, in pertinent part, that a municipal housing authority “shall consist of five

commissioners appointed by the mayor.” Ala. Code § 24-1-24(a).              Except as

expressly admitted, the allegations in paragraph 22 are denied.

        23.      Admitted Jim Heigl was elected Mayor of Sylacauga in November of

2016, and has served as Mayor since that time. Except as expressly admitted the

allegations in paragraph 23 are denied.

        24.      Admitted Plaintiff was required to be the administrative and chief

executive officer of SHA, fully answerable to the Board of Commissioners, and was

required to perform all duties assigned to him under the By-Laws and established

operating policies of SHA, supervise and be responsible for all public housing

management, maintenance, development and construction programs undertaken by

SHA and be responsible for and exercise general supervision for the proper and

efficient performance of duties of all other employees within the established

operating Personnel Policies of SHA, and be responsible for daily operations,

including personnel matters. Except as expressly admitted, the allegations in

paragraph 18 are denied.


                                                                            Page 6 of 35
          Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 7 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        25.      Admitted Plaintiff hired Heather Mueller as SHA’s Chief Financial

Officer, a position newly created by Threatt, and Mueller began her employment

with SHA on August 20, 2018. Except as expressly admitted, the allegations in

paragraph 25 are denied.

        26.      Admitted Plaintiff hired Daniell Womack as SHA’s Chief Housing

Officer, a position newly created by Threatt, and Womack began her employment

with SHA on September 4, 2018. Except as expressly admitted, the allegations in

paragraph 26 are denied.

        27.      Admitted Plaintiff hired Nicole Daniels as SHA’s Chief Human

Resources Officer, a position newly created by Threatt, and Daniels began her

employment with SHA on September 18, 2018. Except as expressly admitted, the

allegations in paragraph 27 are denied.

        28.      Admitted Plaintiff, Mueller, Womack, and Daniels collectively made

up Threatt’s newly created executive leadership team. Except as expressly admitted,

the allegations in paragraph 28 are denied.

        29.      Admitted.

        30.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 30 and therefore denies same. SHA further

denies it engaged in any fraudulent billing practices.




                                                                          Page 7 of 35
          Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 8 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        31.      Defendant admits Mueller sought to identify potential firms to conduct

a forensic review. Except as expressly admitted, the allegations in paragraph 31 are

denied.

        32.      Defendant admits at a SHA board meeting on or about September 26,

2019, Mueller discussed the need for a forensic audit. Except as expressly admitted,

the allegations in paragraph 32 are denied.

        33.      Admitted.

        34.      Denied.

        35.      Denied.

        36.      SHA admits the forensic audit was for a time period that ended prior to

Threatt’s creation of the other “Executive Leadership Team” positions. Except as

expressly admitted, the allegations in paragraph 36 are denied.

        37.      Admitted.

        38.      SHA admits the Executive Summary of the Forensic Review states, in

part, “the Board of Commissioners engaged Borland Benefield, P.C. to conduct a

forensic review after the discovery of certain transactions of a dubious nature.”

Except as expressly admitted, the allegations in paragraph 38 are denied.

        39.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 39 and therefore denies same.

        40.      Admitted.


                                                                             Page 8 of 35
          Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 9 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        41.      Denied.

        42.      Denied.

        43.      SHA admits Threatt was responsible for mismanagement during his

tenure as Executive Director and Chief Executive Director. Except as expressly

admitted, the allegations in paragraph 43 are denied.

        44.      Denied.

        45.      SHA admits a Forensic Audit was performed by a third-party vendor.

SHA admits a Fiscal Audit was performed by a third-party vendor. SHA admits

several of its policies and procedures were revised. SHA admits a Board assessment

was performed and Board Performance Enhancement Plan created. SHA admits it

utilizes e-mail addresses @sylacaugaha.com. SHA admits it hosted a Fair Housing

Symposium and provided attendees with a copy of “The Color of Law Book.” SHA

admits Committee meetings were held. SHA admits its website includes a Staff

Portal and Board Portal. SHA admits it submits reports to HUD. Except as expressly

admitted, the allegations in paragraph 45 are denied.

        46.      There is no affirmative allegation in paragraph 46. To the extent a

response to this incomplete sentence is required, SHA denies the allegations in

paragraph 46.




                                                                         Page 9 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 10 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        47.      SHA admits a resolution to authorize the approval of the Sylacauga

Housing Authority Board Performance Enhancement Plan was presented. Except as

expressly admitted, the allegations in paragraph 46 are denied.

        48.      SHA admits Mueller represented to the Board she cut spending she

identified as unnecessary. Except as expressly admitted, the allegations in paragraph

48 are denied.

        49.      SHA admits Mueller presented Fiscal Operations Reports at Board

Meetings. Except as expressly admitted, the allegations in paragraph 49 are denied.

        50.      SHA admits Womack presented Housing Operations Reports at Board

Meetings. Except as expressly admitted, the allegations in paragraph 50 are denied.

        51.      SHA admits Daniels presented Human Resources Operations Reports

at Board Meetings. Except as expressly admitted, the allegations in paragraph 51

are denied.

        52.      SHA admits Daniels presented Human Resources Operations Reports

at Board Meetings. Except as expressly admitted, the allegations in paragraph 52

are denied.

        53.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 53 and therefore denies same.

        54.      Denied.




                                                                         Page 10 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 11 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        55.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 55 and therefore denies same. SHA further

denies it engaged in any discriminatory practices, fraudulent billing practices, or

non-compliant procurement practices.

        56.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 56 and therefore denies same. SHA further

denies it engaged in any discriminatory housing practices or other conduct in

violation of the Fair Housing Act.

        57.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 57 and therefore denies same. SHA further

denies it engaged in any discrimination.

        58.      Admitted.

        59.      Denied.

        60.      SHA admits Threatt hired a security company. Except as expressly

admitted, the allegations in paragraph 60 are denied.

        61.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 61 and therefore denies same.

        62.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 62 and therefore denies same.




                                                                         Page 11 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 12 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        63.      Except as expressly admitted or denied below as to each individual, the

allegations in paragraph 63 are denied:

              a. SHA admits Threatt filed a charge with the EEOC,

              b. SHA lacks information sufficient to form a belief as to the truth or

                 veracity of whether Mueller filed a charge with the EEOC and therefore

                 denies same;

              c. SHA lacks information sufficient to form a belief as to the truth or

                 veracity of whether Womack filed a charge with the EEOC and

                 therefore denies same;

              d. SHA admits Daniels filed a charge with the EEOC;

              e. SHA admits Jennifer Harris filed a charge with the EEOC;

              f. SHA lacks information sufficient to form a belief as to the truth or

                 veracity of whether Blake filed a charge with the EEOC and therefore

                 denies same;

              g. SHA lacks information sufficient to form a belief as to the truth or

                 veracity of whether Jeter filed a charge with the EEOC and therefore

                 denies same.

        64.      SHA admits Threatt filed three (3) charges with the EEOC. Except as

expressly admitted or denied, the allegations in paragraph 64 are denied.




                                                                            Page 12 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 13 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        65.      SHA denies it received Threatt’s EEOC charges prior to October 24,

2019. SHA admits it was made aware the “Executive Leadership Team’s” alleged

it reported the findings of the forensic audit and fiscal audit to HUD, and alleged

discrimination and segregation issues to the Department of Justice. Except as

expressly admitted or denied, the allegations in paragraph 65 are denied.

        66.      SHA admits Threatt took a leave of absence beginning on or about

August 1, 2019. Except as expressly admitted, the allegations in paragraph 66 are

denied.

        67.      SHA admits Threatt took a leave of absence beginning on or about

August 2, 2019. Except as expressly admitted, the allegations in paragraph 67 are

denied.

        68.      Admitted.

        69.      SHA admits a letter addressed to SHA’s Board from Womack and dated

August 8, 2019 was sent to the Board. Except as expressly admitted the allegations

in paragraph 69 are denied.

        70.      SHA admits Womack’s August 8, 2019 letter indicates on its face it

was e-mailed to Lozito, Cook, Adams, Hubbard, and Morris. Except as expressly

admitted, the allegations in paragraph 70 are denied.

        71.      SHA admits the portion of the August 8, 2019 letter is quoted correctly.

Except as expressly admitted, the allegations in paragraph 71 are denied.


                                                                            Page 13 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 14 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        72.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 72 regarding purported reports to the federal

government and therefore denies same. The remaining allegations in paragraph 72

are denied.

        73.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 73 regarding purported reports to the federal

government, and therefore denies same. The remaining allegations in paragraph 73

are denied.

        74.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 74 and therefore denies same.

        75.      Denied.

        76.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 76 and therefore denies same.

        77.      Denied.

        78.      SHA admits Mueller presented a Fiscal Operations Report, Plaintiff

presented an Executive Operations Report, and Womack presented a Housing

Operations Report at the August 16, 2019 Board meeting. Except as expressly

admitted, the allegations in paragraph 78 are denied.

        79.      SHA admits at the August 16, 2019 Board meeting, Mueller discussed,

in part, cutting what she believed to be wasteful spending, streamlined costs,


                                                                         Page 14 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 15 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


implemented checks and balances, and a Corrective Action Plan with HUD related

to the fiscal audit. Except as expressly admitted, the allegations in paragraph 79 are

denied.

        80.      Admitted.

        81.      Denied.

        82.      Admitted.

        83.      SHA admits Plaintiff presented an Executive Operations Report at the

August 16, 2019 Board meeting. Except as expressly admitted, the allegations in

paragraph 83 are denied.

        84.      Admitted.

        85.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 85 and therefore denies same. SHA further

denies it engaged in fraudulent billing practices and discriminatory actions.

        86.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 86 and therefore denies same.

        87.      The statement in paragraph 87 is apparently not complete, as it is

unclear and does not make sense. As such SHA lacks information sufficient to form

a belief as to the truth or veracity of the allegation in paragraph 87 and therefore

denies same.




                                                                         Page 15 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 16 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        88.      SHA admits Sam Royster was appointed as acting Executive Director /

Chief Executive Officer and Secretary / Treasurer of the SHA on September 5, 2019.

        89.      SHA admits one reason Royster placed Mueller, Womack, and Daniels

on paid administrative leave was to conduct an investigation. Except as expressly

admitted, the allegations in paragraph 89 are denied.

        90.      Denied.

        91.      SHA admits Plaintiff, Mueller, Womack, and Daniels were removed

from its website and all social media accounts on or about September 10, 2019.

Except as expressly admitted, the allegations in paragraph 91 are denied.

        92.      Admitted.

        93.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 93 and therefore denies same.

        94.      SHA admits Royster mentioned Plaintiff, Mueller, Womack, and

Daniels were on administrative leave at the September 16, 2019 Board Meeting.

Except as expressly admitted, the allegations in paragraph 94 are denied.

        95.      SHA admits Lozito and Royster met with SHA employees on

September 27, 2019. Except as expressly admitted, the allegations in paragraph 95

are denied.

        96.      SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 96 and therefore denies same.


                                                                         Page 16 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 17 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


         97.     SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 97 and therefore denies same.

         98.     SHA admits Plaintiff’s employment was terminated on or about

October 24, 2019.

         99.     Denied.

         100. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations concerning Mayor Heigl in paragraph 100 and therefore

denies same.

         101. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations concerning Mayor Heigl in paragraph 101 and therefore

denies same. To the extent the allegations concern SHA, denied. SHA further denies

it engaged in any discriminatory housing practices or misappropriation of federal

funds.

         102. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations concerning Mayor Heigl in paragraph 102 and therefore

denies same. To the extent the allegations concern SHA, denied.

         103. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations concerning Mayor Heigl in paragraph 103 and therefore

denies same. To the extent the allegations concern SHA, denied.




                                                                         Page 17 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 18 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        104. SHA admits Plaintiff’s title was changed from Executive Director to

Chief Executive Officer. SHA admits Plaintiff’s salary was increased. Except as

expressly admitted, the allegations in paragraph 104 are denied.

        105. SHA lacks information sufficient for form a belief as to the truth or

veracity of the allegations in paragraph 105 and therefore denies same.

                                  VI.     CLAIMS FOR RELIEF

              A.     ALLEGED DISCRIMINATION BASED ON RACE
                           IN VIOLATION OF TITLE VII OF
                   THE CIVIL RIGHTS ACT OF 1964 AND 42 U.S.C. § 1981

        106. Denied.

        107. Denied.

        108. Denied.

        109. Denied.

        110. SHA admits Plaintiff filed charges of discrimination with the EEOC

and received a notice of right to sue for Charge No. 420-2020-00184. Except as

expressly admitted, the allegations in paragraph 110 are denied.

        111. Denied.

        112. Denied.

        113. Denied.

        114. Denied.




                                                                          Page 18 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 19 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


               B.       ALLEGED RETALIATION IN VIOLATION OF
                        TITLE VII OF THE CIVIL RIGHTS ACT
                            OF 1964 AND 42 U.S.C. § 1981

        115. SHA admits filing charges with the EEOC is considered protected

activity under Title VII and further admits Plaintiff filed EEOC charges. Except as

expressly admitted, the allegations in paragraph 115 are denied.

        116. Denied.

        117. Denied.

        118. SHA admits it became aware of Threatt’s EEOC charges after to the

date on which his employment was terminated. Except as expressly admitted, the

allegations in paragraph 118 are denied.

        119. Denied.

        120. Denied.

        121. Denied.

        122. Denied.

        123. Denied.

        124. Denied.

        125. Denied.

        126. Denied.

        127. Denied.




                                                                       Page 19 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 20 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


               C.       ALLEGED RETALIATION IN VIOLATION OF
                             THE FAIR HOUSING ACT

        128. SHA admits 42 U.S.C. § 3617 provides: “It shall be unlawful to coerce,

intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or

on account of his having exercised or enjoyed, or on account of his having aided or

encouraged any other person in the exercise or enjoyment of, any right granted or

protected by section 3603, 3604, 3605, or 3606 of this title.” SHA admits Ala. Code

§ 24-8-8 provides: “It shall be unlawful to coerce, intimidate, threaten, or interfere

with any person in the enjoyment of, exercise of, or the aid or encouragement of any

other person in the exercise of any right granted under this chapter.” Except as

expressly admitted, the allegations in paragraph 128 are denied.

        129. Denied. SHA further denies it engaged in unlawful discriminatory

housing practices.

        130. Denied. SHA further denies it engaged in unlawful discriminatory

housing practices.

        131. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 131 and therefore denies same. SHA further

denies it engaged in unlawful discriminatory housing practices.

        132. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 132 and therefore denies same.



                                                                          Page 20 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 21 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        133. SHA admits Womack’s August 8, 2019 letter stated, in pertinent part,

“the SHA Executive Leadership Team … have reported discrimination and

segregation issues to the Department of Justice and Fair Housing.” Except as

expressly admitted, the allegations in paragraph 133 are denied. SHA further denies

it engaged in unlawful discriminatory housing practices.

        134. SHA admits Threatt provided an Executive Operations Report at the

August 16, 2019 Board of Commissioners Meeting, the Minutes for which describe

the topics of that Report. Except as expressly admitted, the allegations in paragraph

134 are denied. SHA further denies SHA engaged in unlawful discriminatory

housing practices.

        135. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 135 and therefore deny same. SHA further

denies it engaged in unlawful discriminatory housing practices.

        136. Denied.

        137. SHA admits Plaintiff was put on leave within one month of August 8,

2019. Except as expressly admitted, the allegations in paragraph 137 are denied.

        138. SHA admits Plaintiff was discharged within three months of August 8,

2019. Except as expressly admitted, the allegations in paragraph 138 are denied.

        139. Denied.

        140. Denied. SHA denies Plaintiff is entitled to any damages.


                                                                        Page 21 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 22 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


              D.      ALLEGED FALSE CLAIMS ACT RETALIATION

        141. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 141 and therefore denies same. SHA further

denies it engaged in fraudulent billing practices.

        142. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 142 and therefore denies same. SHA further

denies it engaged in fraudulent billing practices.

        143. SHA lacks information sufficient to form a belief as to the truth or

veracity of the allegations in paragraph 143 and therefore denies same. SHA further

denies it engaged in fraudulent billing practices.

        144. SHA admits the Board was asked to approve a third-party vendor to

conduct a fiscal audit. Except as expressly admitted the allegations in paragraph 144

are denied. SHA further denies it engaged in fraudulent billing practices.

        145. SHA admits fiscal audit results were presented to the Board in or about

February of 2019. Except as expressly admitted, the allegations in paragraph 145

are denied.

        146. Denied. SHA further denies it engaged in fraudulent billing practices.

        147. Denied. SHA further denies it engaged in fraudulent billing practices.

        148. SHA admits Womack’s August 8, 2019 letter stated, in pertinent part,

“the SHA Executive Leadership Team, have reported the findings of the forensic


                                                                        Page 22 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 23 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


audit and fiscal audit to HUD.” Except as expressly admitted, the allegations in

paragraph 148 are denied. SHA further denies it engaged in fraudulent billing

practices.

        149. SHA admits Plaintiff delivered an Executive Operations Report at the

August 16, 2019 Board meeting. Except as expressly admitted, the allegations in

paragraph 149 are denied. SHA further denies it engaged in fraudulent billing

practices.

        150. Denied.

        151. Denied.

        152. SHA admits Plaintiff was put on leave within one month of August 8,

2019. Except as expressly admitted, the allegations in paragraph 152 are denied.

        153. SHA admits Plaintiff was put on leave on or about September 5, 2019.

Except as expressly admitted, the allegations in paragraph 153 are denied.

        154. SHA admits Plaintiff was discharged on or about October 24, 2019.

Except as expressly admitted, the allegations in paragraph 154 are denied.

        155. Denied. SHA further denies it engaged in fraudulent billing practices.

        156. Denied. SHA denies Plaintiff is entitled to any damages.

  E.  ALLEGED RACE DISCRIMINATION IN VIOLATION OF THE
 EQUAL PROTECTION CLAUSE OF THE 14TH AMENDMENT TO THE
           CONSTITUTION OF THE UNITED STATES
        157. Denied.


                                                                        Page 23 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 24 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


        158. Denied.

        159. Denied.

        160. Denied.

        161. Denied.

                                 VII. PRAYER FOR RELIEF

        1.       Defendant denies Plaintiff is entitled to any of the relief requested.

        2.       Defendant denies Plaintiff is entitled to any of the relief requested.

        3.       Defendant denies Plaintiff is entitled to any of the relief requested.

        4.       Defendant denies Plaintiff is entitled to any of the relief requested.



                                   ADDITIONAL DEFENSES

        In further defense, SHA states:

                                          FIRST DEFENSE
      The Court lacks jurisdiction over the state law claim for Fair Housing
Retaliation.
                                        SECOND DEFENSE

      The Court lacks jurisdiction over this defendant for the state law claim for
Fair Housing Retaliation.

                                          THIRD DEFENSE
      Defendant is immune from liability based on Eleventh Amendment /
sovereign immunity, governmental immunity, statutory immunity, and/or other
immunity from suit.



                                                                              Page 24 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 25 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


                                        FOURTH DEFENSE
       Plaintiff’s contract, to the extent a valid contract existed, was terminated for
just cause.

                                          FIFTH DEFENSE

        Plaintiff’s claims are barred by waiver.

                                          SIXTH DEFENSE
      Plaintiff’s claims are barred by his participation in the conduct about which
he complains.
                                       SEVENTH DEFENSE

        Plaintiff’s claims are barred by his own fraud.

                                        EIGHTH DEFENSE
        Plaintiff’s claims are barred by illegality.
                                          NINTH DEFENSE

       Plaintiff’s claims are barred by his misconduct in modifying and falsifying
official municipal documents.

                                         TENTH DEFENSE
        Plaintiff’s claims are barred by his violations of the Alabama Code of Ethics.

                                      ELEVENTH DEFENSE

      Plaintiff’s claims for damages pursuant to any purported contract are barred
as void for violation of Alabama’s competitive bid law.

                                       TWELFTH DEFENSE

      Plaintiff’s claim for damages under his purported contract are barred because
the contract upon which Plaintiff’s damages claim is based violated Alabama’s
competitive bid law.




                                                                          Page 25 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 26 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


                                    THIRTEENTH DEFENSE
      Plaintiff’s claims for damages pursuant to any purported contract are barred
as void for lack of proper authorization.

                                    FOURTEENTH DEFENSE

      Plaintiff’s claims are barred because he conspired with others to create the
conditions about which he complains.
                                      FIFTEENTH DEFENSE

     Plaintiff’s claims are barred because he contributed to the conditions about
which he complains.

                                     SIXTEENTH DEFENSE

      Plaintiff’s claims are barred because he was responsible for the conditions
about which he complains.
                                   SEVENTEENTH DEFENSE
       Plaintiff’s claim for damages under his purported contract are barred because
the contract upon which Plaintiff’s damages claim is based was not authorized and
is void.
                                    EIGHTEENTH DEFENSE

       Plaintiff’s claim for damages under his purported contract is barred by the
statute of frauds.
                                    NINETEENTH DEFENSE

      Plaintiff's alleged injuries were proximately caused by the intervening acts of
others.

                                     TWENTIETH DEFENSE
      Defendant reserves the right to amend this answer to add any defense which
might be subsequently revealed through discovery or otherwise.




                                                                        Page 26 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 27 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


                                  TWENTY-FIRST DEFENSE
      Defendant denies each and every material averment not previously admitted
hereinabove and demands strict proof thereof.

                                TWENTY-SECOND DEFENSE

     Defendant denies the nature and extent of Plaintiff’s alleged injuries and
demands strict proof thereof.
                                  TWENTY-THIRD DEFENSE

       Defendant’s decision to place Plaintiff on administrative leave was based on
legitimate non-discriminatory reasons.

                                TWENTY-FOURTH DEFENSE

       Defendant’s decision to place Plaintiff on administrative leave was based on
legitimate non-retaliatory reasons.
                                  TWENTY-FIFTH DEFENSE
       Defendant’s decision to terminate Plaintiff’s employment was based on
legitimate non-discriminatory reasons.

                                  TWENTY-SIXTH DEFENSE
       Defendant’s decision to terminate Plaintiff’s employment was based on
legitimate non-retaliatory reasons.
                               TWENTY-SEVENTH DEFENSE
        Defendant did not discriminate against Plaintiff on the basis of his race.

                                TWENTY-EIGHTH DEFENSE

       Defendant did not retaliate against Plaintiff on the basis of any protected
activity.
                                  TWENTY-NINTH DEFENSE

      Plaintiff cannot establish any retaliatory motive was the “but for” cause of the
actions taken against Plaintiff.


                                                                           Page 27 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 28 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


                                      THIRTIETH DEFENSE
      Plaintiff cannot establish any protected conduct was the “but for” cause of the
actions taken against Plaintiff.

                                   THIRTY-FIRST DEFENSE

     Plaintiff’s management of SHA caused SHA to incur unnecessary financial
expenses and administrative burdens.
                                 THIRTY-SECOND DEFENSE

     Defendant denies it is indebted to Plaintiff for any further or additional
compensation, wages, and/or benefits.

                                   THIRTY-THIRD DEFENSE

      The termination of Plaintiff’s contract, to the extent a valid contract existed,
was for just cause.
                                 THIRTY-FOURTH DEFENSE
      The termination of Plaintiff’s contract, to the extent a valid contract existed,
was for Plaintiff’s misconduct.

                                   THIRTY-FIFTH DEFENSE
        Plaintiff’s claims are barred by Plaintiff’s breach of his fiduciary duties.

                                   THIRTY-SIXTH DEFENSE
     Defendant would have made the same decision to place Plaintiff on
administrative leave without regard to any alleged discriminatory motive.

                                THIRTY-SEVENTH DEFENSE

     Defendant would have made the same decision to terminate Plaintiff’s
employment without regard to any alleged discriminatory motive.
                                 THIRTY-EIGHTH DEFENSE

     Defendant would have made the same decision to place Plaintiff on
administrative leave without regard to any alleged protected activity.


                                                                            Page 28 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 29 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


                                   THIRTY-NINTH DEFENSE
     Defendant would have made the same decision to terminate Plaintiff’s
employment without regard to any alleged protected activity.

                                      FORTIETH DEFENSE

     Defendant would have made the same decision to place Plaintiff on
administrative leave without regard to any alleged retaliatory motive.
                                    FORTY-FIRST DEFENSE

     Defendant would have made the same decision to terminate Plaintiff’s
employment without regard to any alleged retaliatory motive.

                                  FORTY-SECOND DEFENSE

     Plaintiff’s continued employment would have burdened Defendant with
unnecessary and unjustifiable financial obligations.
                                   FORTY-THIRD DEFENSE
      Placing Plaintiff on administrative leave was further justified by after-
acquired evidence.

                                  FORTY-FOURTH DEFENSE
      Termination of Plaintiff’s employment was further justified by after-acquired
evidence.
                                    FORTY-FIFTH DEFENSE
     Defendant denies the nature and extent of Plaintiff’s alleged injuries and
demands strict proof thereof.

                                    FORTY-SIXTH DEFENSE

        Plaintiff’s claims are barred to the extent he failed to mitigate his damages.
                                 FORTY-SEVENTH DEFENSE

        Defendant pleads the doctrine of collateral estoppel.



                                                                           Page 29 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 30 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


                                  FORTY-EIGHTH DEFENSE
        Defendant pleads the doctrine of res judicata.

                                   FORTY-NINTH DEFENSE

    Plaintiff’s claims are barred in whole or in part by Defendant’s sovereign
immunity.

                                       FIFTIETH DEFENSE
    Plaintiff’s claims are barred in whole or in part by Defendant’s qualified
immunity.
                                     FIFTY-FIRST DEFENSE

    Plaintiff’s claims are barred in whole or in part by Defendant’s Eleventh
Amendment immunity.
                                   FIFTY-SECOND DEFENSE
      Defendant is immune from suit pursuant to the Eleventh Amendment to the
United States Constitution.

                                    FIFTY-THIRD DEFENSE

        Plaintiff’s claims for punitive damages are barred by Ala. Code § 6-11-26.
                                  FIFTY-FOURTH DEFENSE

        Plaintiff’s claims for intentional conduct are barred by Ala. Code § 11-47-
190.
                                     FIFTY-FIFTH DEFENSE

        Defendant is immune from liability for the intentional conduct of others.

                                    FIFTY-SIXTH DEFENSE

      Plaintiff’s claims and damages against Defendant are limited by statutory caps
and Ala. Code § 11-93-2.




                                                                         Page 30 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 31 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


                                  FIFTY-SEVENTH DEFENSE
       Plaintiff’s claims are barred by his failure to exhaust statutory prerequisites to
suit, Ala. Code § 11-47-23 and 11-47-192.

                                   FIFTY-EIGHTH DEFENSE

     Plaintiff’s claims are barred to the extent he failed to exhaust administrative
remedies.
                                    FIFTY-NINTH DEFENSE

        Plaintiff’s claims are barred by the doctrine of secondary liability.
                                       SIXTIETH DEFENSE

     Defendant is entitled to a set-off for Plaintiff’s theft and/or conversion of
Defendant’s property, including without limitation, SHA’s electronic data,
metadata, and/or SHA’s confidential and proprietary information.
                                     SIXTY-FIRST DEFENSE
        Plaintiff’s claims for equitable relief are barred by his unclean hands.

                                   SIXTY-SECOND DEFENSE

       The Housing Authority had in place well-established anti-discrimination and
anti-retaliation policies with complaint procedures and exercised reasonable care to
prevent and correct promptly any allegedly discriminatory and/or retaliatory
behavior, and Plaintiff unreasonably failed to take advantage of the preventive or
corrective opportunities provided or to avoid harm otherwise.

                                    SIXTY-THIRD DEFENSE

        Defendant denies it engaged in any conduct in violation of the False Claims
Act.
                                  SIXTY-FOURTH DEFENSE

     Defendant denies it engaged in any “fraudulent billing” under the False
Claims Act.




                                                                            Page 31 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 32 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


                                    SIXTY-FIFTH DEFENSE
       Defendant denies it engaged in any conduct that violated any federal statutes,
however, to the extent any conduct that might be considered a violation occurred,
Plaintiff participated in, invited, and/or perpetuated such conduct.

                                    SIXTY-SIXTH DEFENSE

     Defendant denies Plaintiff engaged in conduct protected under the False
Claims Act.

                                  SIXTY-SEVENTH DEFENSE
       Defendant denies it engaged in any discriminatory housing practices in
violation of the Fair Housing Act.

                                   SIXTY-EIGHTH DEFENSE
     Defendants denies Plaintiff engaged in conduct protected under the Fair
Housing Act.
                                    SIXTY-NINTH DEFENSE

      Defendant is not guilty of any conduct that would warrant the imposition of
punitive damages against it.
                                    SEVENTIETH DEFENSE

       Defendant is immune from punitive damages, as an imposition of such
penalties in the form of punitive damages would most likely fall upon the innocent
citizen-taxpayers of the municipality. See City of Newport v. Fact Concerts, Inc.,
453 U.S. 247, 267 (1981).

                                  SEVENTY-FIRST DEFENSE

      Defendant is a municipality and the punitive damages sought by Plaintiff may
not be awarded and are not recoverable as set out in Alabama Code §6-11-26.

                                SEVENTY-SECOND DEFENSE

       Defendant is a governmental entity and compensatory damages sought by
Plaintiff are limited by statute. See Ala. Code § 11-93-2.


                                                                         Page 32 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 33 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


                                 SEVENTY-THIRD DEFENSE
       Defendant is a governmental entity and punitive damages sought by Plaintiff
are in limited by statute. See Alabama Code § 11-93-2.

                                SEVENTY-FOURTH DEFENSE

      Defendant pleads the Alabama Code §11-93-1 in response to Plaintiff’s claim
including punitive damage claims.
                                  SEVENTY-FIFTH DEFENSE

      Defendant is a municipality and the punitive damages sought by Plaintiff may
not be awarded and are not recoverable as set out in Alabama Code §6-11-27.

                                  SEVENTY-SIXTH DEFENSE

       The claim for punitive damages as sought by the complaint violates the
Fourteenth Amendment of the Constitution of the United States in that the
procedures pursuant to which punitive damages are awarded failed to provide
specific standards for the amount of an award of punitive damages thereby violating
this defendant’s rights of substantive due process.

                               SEVENTY-SEVENTH DEFENSE
      Plaintiff’s claim for punitive damages is limited in amount by the application
of Alabama Code § 6-11-21 (1975), as in force and effect on the date this action was
commenced.

                                SEVENTY-EIGHTH DEFENSE
      The claim for punitive damages as sought by the complaint violates the
Constitution of the State of Alabama in that the procedures pursuant to which
punitive damages are awarded fail to provide specific standards for the amount of
an award of punitive damages thereby violating this defendant’s rights of substantive
due process.

                                 SEVENTY-NINTH DEFENSE
      The imposition of punitive damages would violate the Fourth, Fifth, Sixth,
Eighth and/or Fourteenth Amendments to the United States Constitution because (a)
the standard of liability for punitive damages is inadequate, unduly vague and


                                                                         Page 33 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 34 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


subjective, permitting random, arbitrary, capricious, excessive, and/or
disproportionate punishment that serves no legitimate governmental interests; (b)
there is an absence of procedural safeguards accorded to defendants in civil
proceedings, including lack of a reasonable doubt standard of proof; and (c) there
are inadequate standards and procedures for reviewing awards of punitive damages.

                                      EIGHTIETH DEFENSE
      Any statements allegedly made by Defendant are protected by the right to free
speech guaranteed by the First Amendment to the United States Constitution.

                                   EIGHTY-FIRST DEFENSE

      Defendant reserves the right to amend this answer to add any defense which
might be subsequently revealed through discovery or otherwise.

        Respectfully submitted this 29th day of May, 2020.

                                                     s/   Brandi B. Frederick
                                                     Richard W. Lewis (ASB-1812-L75R)
                                                     Brandi B. Frederick (ASB-4725-B59B)
                                                     Attorneys for Sylacauga Housing Authority

OF COUNSEL:
Austill Lewis Pipkin & Maddox, P.C.
600 Century Park South, Suite 100
Birmingham, AL 35226
(205) 870-3767 phone
(205) 870-3768 fax
r-lewis@maplaw.com
bfrederick@maplaw.com




                                                                                    Page 34 of 35
         Case 1:20-cv-00096-ACA Document 34 Filed 05/29/20 Page 35 of 35
Threatt, Michael C. v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-SGC
Answer to Amended Complaint


                                 CERTIFICATE OF SERVICE

      I hereby certify that, on the 29th day of May, 2020, I have served a copy of
the above and foregoing on counsel for all parties by:
X       Using the Electronic Filing system which will send notice to the following:

Richard A. Rice                                              Roderick T. Cooks
The Rice Firm, LLC                                           Lee Winston
420 20th Street                                              Winston Cooks, LLC
Suite 2200                                                   505 20th Street North, Suite 815
Birmingham, AL 35203                                         Birmingham, AL 35203
   Attorney For: Michael C. Threatt                          rcooks@winstoncooks.com
                                                             lwinston@winstoncooks.com

                                                     s/   Brandi B. Frederick
                                                     OF COUNSEL




                                                                                       Page 35 of 35
